Case 2:20-CV-02898 POE RR SHR 7o/19/20 Page 1 of 17

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS

BRAILSFORD, ANGEVIN WILLIE WHOLE FOODS MARKET GROUP, INC.; WHOLE FOODS
MARKET, INC.; and AMAZON.COM.KYDC, LLC

County of Residence of First Listed Defendant PHILADELPHIA
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

JS 44 (Rev. 02/19)

(b) County of Residence of First Listed Plaintiff PHILADELPHIA
(EXCEPT IN U.S. PLAINTH®F CASES)
NOTE:

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (/f Known)

 

Marc A. Weinberg, Esquire, Saffren & Weinberg, 815 Greenwood
Avenue, Suite 22, Jenkintown, PA 19046; (215) 576-0100

 

 

I. BASIS OF JURISDICTION (Place an “X" in One Box Only) Wl. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plainti
(For Diversity Cases Only) and One Box for Defendant)
O 1 US. Government of 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State o1 G 1 Incorporated or Principal Place Go4 o04
of Business In This State
2 US. Government O14 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place gos a5
Defendant (Indicate Citizenship of Parties in Item IID of Business In Another State
Citizen or Subject of a O3 © 3 Foreign Nation go6 O06
Foreign Country

 

 

IV. NATURE OF SUIT (Place an "“X" in One Box Only)

Click here for: Nature of Suit Code Descriptions.

 

 

 

 

 

 

 

 

| CONTRACT: TORTS FORFEITURE/PENALTY. BANKRUPTCY. OTHER STATUTES ]
7 110 Insurance PERSONAL INJURY PERSONAL INJURY — | 625 Drug Related Seizure 0) 422 Appeal 28 USC 158 (0) 375 False Claims Act
© 120 Marine G 310 Airplane 1 365 Personal Injury - of Property 21 USC 881 | C) 423 Withdrawal 376 Qui Tam (31 USC
© 130 Miller Act © 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
1 140 Negotiable Instrument Liability O 367 Health Care/ 1) 400 State Reapportionment
(} 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury (820 Copyrights © 430 Banks and Banking
(J 151 Medicare Act C1 330 Federal Employers’ Product Liability C 830 Patent GC 450 Commerce
1 152 Recovery of Defaulted Liability 0 368 Asbestos Personal 0 835 Patent - Abbreviated [ 460 Deportation
Student Loans (7 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) O 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
O) 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY: J 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle © 370 Other Fraud 0 710 Fair Labor Standards 0 861 HIA (1395ff) 7 485 Telephone Consumer
0 160 Stockholders’ Suits © 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923) Protection Act
(J 190 Other Contract Product Liability © 380 Other Personal © 720 Labor/Management 0 863 DIWC/DIWW (405(g))_ | 0 490 Cabie/Sat TV
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations © 864 SSID Title XVI 0 850 Securities/Commodities/
0 196 Franchise Injury 0) 385 Property Damage © 740 Railway Labor Act OG 865 RSI (405(g)) Exchange
0 362 Personal Injury - Product Liability 0) 751 Family and Medical 1 890 Other Statutory Actions
Medical Malpractice _ Leave Act (7 89) Agricultural Acts
I REAL PROPERTY. CIVIL RIGHTS PRISONER PETITIONS °§|0) 790 Other Labor Litigation FEDERAL TAX SUITS ( 893 Environmental Matters

 

o
Oo
OG

210 Land Condemnation
220 Foreclosure

© 440 Other Civil Rights
C) 441 Voting

Habeas Corpus:
{J 463 Alien Detainee

791 Employee Retirement
Income Security Act

 

01 870 Taxes (U.S. Plaintiff
or Defendant)

( 895 Freedom of Information
Act

230 Rent Lease & Ejectment % 442 Employment 1 510 Motions to Vacate 871 IRS—Third Party 0) 896 Arbitration
O 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 1 899 Administrative Procedure
(} 245 Tort Product Liability Accommodations O 530 General Act/Review or Appeal of
9 290 All Other Real Property 0) 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: 0) 462 Naturalization Application CI 950 Constitutionality of
446 Amer. w/Disabilities -]( 540 Mandamus & Other [( 465 Other Immigration State Statutes
Other 550 Civil Rights Actions

 

0) 448 Education

 

O 555 Prison Condition

7 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

V. ORIGIN (Place an “x” in One Box Only)

M1 Original 12 Removed from O 3  Remanded from O 4 Reinstatedor © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):

42 USC Section 2000-1

Brief description of cause:
Discrimination in the workplace

O CHECK IF THIS IS A CLASS ACTION

VI. CAUSE OF ACTION

 

VII. REQUESTED IN DEMAND $ CHECK YES only if demanded in complaint:

 

 

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: M Yes No
VHL RELATED CASE(S)
IF ANY | (See meinen: Ge f / DOCKET NUMBER
DATE ly | / S 1p 0 ia, Cae”
FOR OFFICE USE ONLY /
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Case 2:20-cv-02869 Document1 Filed 06/16/20 Page 2 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

ANGEVIN WILLIE BRAILSFORD CIVIL ACTION
Vv.
WHOLE FOODS MARKET GROUP, INC., ET AL ; NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track

to which that defendant believes the case should be assigned.
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255.

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits.

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2.

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos.

(ec) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.)

(f) Standard Management — Cases that do not fall into any one of the other tracks.

. hy (if

( )

( )
( )

( )

( )
(x)

 

 

 

06/16/2020 Weinberg, Esquire Piaintiff

Date ‘ Attorney-at-law Attorney for
215-576-0100 215-576-6288 mweinberg@saffwein.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:20-cv-O2300THD STAMESMISTREECOURIL6/20 Page 3 of 17
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 867 Perkiomen Street, Philadelphia, PA 19130

 

Address of Defendant: 2101 Pennsylvania Ave, Phila, PA 19130; 7720 Peters Rd, Plantation, FL 33324; 410 Terry Ave North, Seattle, WA 98109

 

2101 Pennsylvania Avenue, Philadelphia, PA 19130

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes No Y
previously terminated action in this court?
2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No Y

 

 

 

 

pending or within one year previously terminated action in this court?

 

 

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No Y
numbered case pending or within one year previously terminated action of this court?

 

 

 

 

 

 

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No Y
case filed by the same individual?

 

 

 

 

I certify that, to my knowledge, the within case [7] is / [4] isfnot related to any case n nding or within one year previously terminated action in

this court except as noted above.

06/16/2020 I. Gh (ivn here 60643

 

DATE:

 

/ Attorney-at-Law / Pro Se Plaintiff Attorney 1D. # (if applicable)

 

CIVIL: (Place a \ in one category only)

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
E] 1. Indemnity Contract, Marine Contract, and All Other Contracts [] 1. Insurance Contract and Other Contracts
[] 2. FELA [] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury [] 3. Assault, Defamation
[] 4. Antitrust [] 4. Marine Personal Injury
[] 5. Patent [J 5. Motor Vehicle Personal Injury
[.] 6. Labor-Management Relations L] 6. Other Personal Injury (Please specify):
7. Civil Rights [| 7. Products Liability
[] 8. Habeas Corpus [] 8. Products Liability - Asbestos
[] 9. Securities Act(s) Cases [) 9. Allother Diversity Cases
[] 10. Social Security Review Cases (Please specify):
[] 11. All other Federal Question Cases
(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

, Marc A. Weinberg, Esquire

, counsel of record or pro se plaintiff, do hereby certify:

 

Y Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

 

 

 

[ ] Relief other than monetary damages is sought.

pate; 96/16/2020 ly a 60643

} ttorney-at-Law / Pro Se Plaintiff Attorney 1D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

 

Civ. 609 (5:2018)

 

 

)
|
|
|

 
Case 2:20-Cv-O2988TED STUMPS MISTREMEEOURT 6/20 Page 4 of 17
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 867 Perkiomen Street, Philadelphia, PA 19130

 

Address of Defendant: 2101 Pennsylvania Ave, Phila, PA 19130; 7720 Peters Rd, Plantation, FL 33324; 410 Terry Ave North, Seattle, WA 98109

 

2101 Pennsylvania Avenue, Philadelphia, PA 19130

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes No
previously terminated action in this court?

 

 

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No
pending or within one year previously terminated action in this court?

 

 

 

 

 

 

JN KR

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No
numbered case pending or within one year previously terminated action of this court?

 

 

 

 

 

 

 

 

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes | No Y
case filed by the same individual?

1 certify that, to my knowledge, the within case [1] is / [2] is not relafed to any case now pending or within one year previously terminated action in

this court except as noted above.
sare, 06/16/2020 “Ushi 60643

 

 

 

 

Attornep-at-Law / Pro Se Plaintiff Attorney 1D. # (if applicable)
f
CIVIL: (Place a V in one category only)
A, Federal Question Cases: B. Diversity Jurisdiction Cases:
[] 1. Indemnity Contract, Marine Contract, and All Other Contracts [-] 1. Insurance Contract and Other Contracts
L] 2. FELA [] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury [.] 3. Assault, Defamation
[] 4. Antitrust [] 4. Marine Personal Injury
[] 5. Patent [] 5. Motor Vehicle Personal Injury
[] 6. Labor-Management Relations E] 6. Other Personal Injury (Please specify):
7. Civil Rights [] 7. Products Liability
[] 8. Habeas Corpus L] 8. Products Liability - Asbestos
[] 9. Securities Act(s) Cases CL] 9. All other Diversity Cases
[] 10. Social Security Review Cases (Please specify):
[] 11. All other Federal Question Cases
(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

Marc A. Weinberg, Esquire

, counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costg

[ | Relief other than monetary damages is sought.
pare, 06/16/2020 I Mlyge 60643
Aftorney-at-Law / Pro Se Plaintiff Attorney 1D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

 

Civ. 609 (5/2018)

 

 

 
Case 2:20-cv-02869 Document1 Filed 06/16/20 Page 5 of 17

 

IN THE UNTIED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANGEVIN WILLIE BRAILSFORD
867 Perkiomen Street
Philadelphia, PA 19130 ;
Plaintiff, ; Civil Action
Vv. :
Jury Trial Demanded
WHOLE FOODS MARKET GROUP, INC.
2101 Pennsylvania Avenue
Philadelphia, PA 19130
and
WHOLE FOODS MARKET, INC.
7720 Peters Road
Plantation, FL 33324
and
AMAZON.COM.KYDC, LLC
410 Terry Avenue North
Seattle, WA 98109
Defendants.

COMPLAINT

I, PRELIMINARY STATEMENT

Plaintiff, Angevin Willie Brailsford, brings this action under Title VII of the Civil Rights
Act of 1964, as amended 42 U.S.C. § 2000-1 e-1 et seq (“Title VII”) for Race and Retaliation,
The Pennsylvania Human Relations Act, 43 P.S. §954, ef seg, and pursuant to applicable
Pennsylvania common law. Plaintiff seeks equitable relief, compensatory and punitive damages,
costs and attorney’s fees from Defendants for Defendants’ discriminatory practices, retaliation,

and other tortious actions.
Case 2:20-cv-02869 Document1 Filed 06/16/20 Page 6 of 17

II. JURISDICTION AND VENUE

1. Jurisdiction over this action is conferred on this Court by 28 U.S.C. §1331, 1343
and 42 U.S.C. §2000 e-5(f).

2, Plaintiff has complied with all jurisdictional prerequisites including those set forth
in 42 U.S.C. §2000 e-5 and was issued a Notice of Right to Sue by the Equal Employment
Opportunity Commission, which is attached hereto as Exhibit “A.”

3, Venue is proper in the Eastern District of Pennsylvania pursuant to 28 U.S.C.
§1391 and 42 U.S.C. § 2000 e-5.

4, At all times material hereto, Whole Foods Market Group, Inc., Whole Foods
Market, Inc., and Amazon.com.K YDC, LLC, (hereinafter collectively referred to as
“Defendants”) were “engaged in an industry affecting commerce” within the meanings of
§701(a) and 701(b) of Title VI, 42 U.S.C. §2000¢.

5. At all times material hereto, Defendants, employed more than 100 employees.

6. At all times material hereto, Defendants, were an “employer” as defined by
§701(b) of Title VII, 42 U.S.C. §2000 e.

7. At all times material hereto, Defendants, were an “employer” as defined by §4 of
the Pennsylvania Human Relations Act, 43 P.S. §954.

8. At all times material hereto, Defendants, were an “employer” of Plaintiff as
defined by §5 of Pennsylvania Human Relations Act, 43 P.S. §955.

9. At all times material hereto, the Defendants’ discrimination occurred within the

district of this Court and in the City and County of Philadelphia.

2
Case 2:20-cv-02869 Document1 Filed 06/16/20 Page 7 of 17

I. THE PARTIES

10. Claimant, Angevin Willie Brailsford (hereinafter “Brailsford”), is an adult male
who is African American.

11. Upon information and belief, Defendants own and operate a grocery store/
supermarket a registered address and a principal place of business located at 2101 Pennsylvania
Avenue, Philadelphia, PA 19130, and the Plaintiff was employed at that location.

12. Upon information and belief, Nick Williamson (hereinafter “Williamson”), a
Caucasian male, was employed by Defendants, as a supervisor, and at all times material hereto
had the authority to discipline and terminate the Plaintiff.

13.  Atall times material hereto, the discrimination enumerated within this Complaint
occurred within the Commonwealth of Pennsylvania at Defendants’, location in Pennsylvania.
IV. FACTUAL BACKGROUND

15. Plaintiff was hired by Defendants on April 7, 2017, as a cook, working at the 2102
Pennsylvania Avenue Whole Foods store.

16, In or around April, 2018, Kristine, a Caucasian female, and co-worker of the
Plaintiff, began spreading unfounded rumors that Plaintiff was stealing.

17. Onor about May 21, 2018, Plaintiff went to Human Resources and spoke to an
individual named Khalil, about the rumors Kristine was spreading.

18. Khalil directed Plaintiff to speak to Nick Williamson, which Plaintiff did.
Williamson informed Plaintiff not to worry about it.

19. On or about June 21, 2018, while he was on vacation, Plaintiff received a phone

3
Case 2:20-cv-02869 Document1 Filed 06/16/20 Page 8 of 17

call from a co-worker, indicating he was under investigation for the alleged theft Kristine had
complained about.

20. On or about June 28, 2018, when Plaintiff returned to work, he voiced his
concerns about the rumors of theft being spread by Kristine, to his supervisor, Nick Williamson.

21. Williamson told the Plaintiff not to worry about the rumors.

22, On or about July 24, 2018, Plaintiff was questioned about stealing on the job, as
Kristine had continued to spread rumors about the alleged theft. On that same date, Plaintiff
signed a paper indicating he did not steal from Defendants.

23. At no point did Plaintiff steal from the Defendants.

24. From around July 24 through July 26, 2018, Williamson was allegedly reviewing
the camera footage from the store.

25. The camera footage did not show Plaintiff stealing from Defendants.

26. Despite no evidence showing any alleged theft by the Plaintiff, on or about July

26, 2018, Plaintiff was terminated.

27. Plaintiff’s termination was unfounded and pretextual.
28, Plaintiff’s termination was based on his race.
29, At all times material hereto, Plaintiff’s supervisor was Williamson, who was in a

position of authority over Plaintiff, and had the authority to terminate the Plaintiff.
30.  Atall times material hereto, Williamson was acting within the course and scope of
his employment.

31. Any acts or omissions attributed herein to Defendants, were committed or omitted

4
Case 2:20-cv-02869 Document1 Filed 06/16/20 Page 9 of 17

by its principals, directors, officers, managers, and/or employees who were acting in the course
and scope of their employment with said Defendants.

32.  Atall times material hereto, Plaintiff was subject to harassment and
discrimination based upon his Race, which included a hostile work environment and retaliation.
33, At all times material hereto the harassment, hostile work environment and
discrimination to which Brailsford was subjected was unwelcome, severe and unreasonably

altered the condition of his employment.

34, Brailsford was profoundly upset and affected by the discrimination, harassment
and hostile work environment that he was subjected to during the course and scope of his
employment.

35. During the course and within the scope of his employment with Defendants,
Brailsford was treated less favorably than similarly situated, non-Black employees.

36. At all times material hereto, Williamson aided and abetted the aforementioned
harassment, hostile work environment and discrimination to which Brailsford was subjected.

37. The aforementioned conduct of Defendants and Williamson was materially
adverse and would dissuade a reasonable worker from exercising and/or attempting to exercise
their rights and benefits under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000, et seq.
and the Pennsylvania Human Relations Act, 33 P.S. §951, et seq.

38. Defendants had a continued need for the work that Plaintiff had been
performing.

39. Notwithstanding, Plaintiff’s complaints and clear indication to Defendant that the

5

 

 

 
Case 2:20-cv-02869 Document1 Filed 06/16/20 Page 10 of 17

aforesaid comments and conduct were unwelcome, unwanted and upsetting, the harassing
conduct and accusations continued throughout the course of his employment with Defendants.

40, At no time did Defendants, or any of the principles, supervisors, managers,
officers, directors, or agents of Defendants, institute an effective grievance procedure designed to
eliminate racial discrimination of employees and no reasonable steps were taken to prevent the
same in the workplace; and if said policy existed; Defendant failed to follow any requirements of
said policy.

4], As a direct and proximate result of Defendants’ aforesaid acts and omissions, the

hostile work environment which was created thereby, and Defendants’ discriminatory practices,

Plaintiff:
(a) was discharged from his employment to his great financial detriment;
(b) was caused pain and suffering, physical injury and a loss of enjoyment of
life; and
(c) suffered severe emotional distress, embarrassment, humiliation and
depression.
42, When Plaintiff reported the harassment to Human Relations, and to Williamson,

he was subject to retaliation in the form of termination.

 

 
Case 2:20-cv-02869 Document1 Filed 06/16/20 Page 11 of 17

ANGEVIN WILLIE BRAILSFORD V WHOLE FOODS MARKET GROUP, INC.,
WHOLE FOODS MARKET, INC., and AMAZON.COM.KYDC, LLC
VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C. 2000

43. Plaintiff hereby incorporates by reference all of the aforementioned allegations set
forth above.

44, The conduct of Defendants and Williamson’s treatment of Brailsford in his
employment violated Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000, ef seg as
Brailsford’s harassment, hostile work environment, retaliation and discrimination was based
upon his Race.

WHEREFORE, Plaintiff, Angevin Willie Brailsford, demands judgment against
Defendants, including:

(a) A declaration that Defendants’ actions as described herein violated Title

VII of the Civil Rights Act of 1964;

(b) equitable and declaratory relief requiring Defendants, to institute sensitivity
and other training for all managers, employees and supervisors to prevent racial harassment and
discrimination and retaliation in the workplace;

(c) equitable and declaratory relief requiring Defendants, to institute and enforce a
specific policy and procedure for investigating and preventing complaints relating to racial
harassment and discrimination and retaliation;

(d) equitable and declaratory relief requiring the posting of notices on the

premises so that employees will know and understand their rights and remedies, including

 
Case 2:20-cv-02869 Document1 Filed 06/16/20 Page 12 of 17

official company policy;

(e) compensatory damages for Plaintiff’s loss of past and present future income
and benefits, pain and suffering inconvenience, embarrassment, emotional distress and loss of
enjoyment of life;

(f) punitive damages;

(g) payment of interest and Plaintiff’s attorney’s fees and costs associated with

bring the claim; and

(h) such other relief as this Court may deem appropriate under the circumstances.

COUNT II
ANGEVIN WILLIE BRAILSFORD V. WHOLE FOODS MARKET GROUP, INC.,
WHOLE FOODS MARKET, INC., and AMAZON.COM.KYDC, LLC

VIOLATION OF PENNSYLVANIA HUMAN RELATIONS ACT 33 PS 955, ET SEQ.

45. All aforementioned paragraphs are incorporated by reference as if fully set forth
at length herein.

46. | The conduct of Defendants’ treatment of Brailsford in his employment violated
the Pennsylvania Human Relations Act 33 P.S. 955, et seq, as Brailsford’s harassment, hostile
work environment, retaliation and discrimination was based upon his Race.

47. Defendants’ employment practices deprived Plaintiff of equal employment
opportunities and otherwise affected his status as an employee because of his race.

48, Asa direct and proximate result of Defendants’ actions, conduct and omissions,

Plaintiff has suffered the injuries and damages set forth herein past and future earnings, income,

 

/
|
|
|
|
|

 
Case 2:20-cv-02869 Document1 Filed 06/16/20 Page 13 of 17

benefits, and opportunities as well as pain and suffering, severe emotional distress, mental
anguish, embarrassment and a loss of enjoyment of life’s pleasure.

WHEREFORE, Plaintiff Angevin Willie Brailsford demands judgment against
Defendants, Whole Foods Market Group, Inc., Whole Foods Market, Inc., and
Amazon.com.K YDC, LLC, including:

(a) a declaration that Defendants’ actions as described herein violated The
Pennsylvania Human Relations Act;

(b) equitable and declaratory relief requiring Defendant, Defendants, to institute
sensitivity and other training for all managers, employees and supervisors to prevent harassment
and discrimination in the workplace;

(c) equitable and declaratory relief requiring Defendant, Defendants, to institute
and enforce a specific policy and procedure for investigating and preventing complaints,

(d) equitable and declaratory relief requiring the posing of notices on the premises
so that employees will know and understand their rights and remedies, including the official
company policy;

(e) compensatory damages for Plaintiffs loss of past and future income and
benefits, pain and suffering, inconveniences, embarrassment, emotional distress and loss of
enjoyment of life, plus interest;

(f) payment of interest and Plaintiff’s attorney’s fees and costs associated with

bringing this claim; and

 
Case 2:20-cv-02869 Document1 Filed 06/16/20 Page 14 of 17

(g) such other relief as this Court my deem appropriate under the circumstances.

Dated: 06/15/2020

10

Respectfully submitted,

SAFFREN & WEINBERG

wl ccd Mobb

 

MARC A. WEINBERG, ESQUIRE
Pa. Attorney I.D. No.: 60643

815 Greenwood Avenue, Suite 22
Jenkintown, PA 19046

P: (215) 576-0100

F: (216) 576-6288
mweinberg@saffwein.com
Case 2:20-cv-02869 Document1 Filed 06/16/20 Page 15 of 17

EXHIBIT A
Case 2:20-cv-02869 Document1 Filed 06/16/20 Page 16 of 17

EOC Form 164 (11/18) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Angevin W. Brailsford From: Philadelphia District Office
867 Perkiomen Street 801 Market Street
Philadelphia, PA 19130 Suite 1300

Philadelphia, PA 19107

 

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
530-2019-03890 Legal Technician (267) 589-9700

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

A OOO

U0

Other (briefly state)

-. NOTICE OF SUIT RIGHTS -

(See the additional information attached fo this form.)

Title Vil, the Americans with Disabillties Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost, (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means-that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible. se

On behalf of the Commission

pas A Maa March 23, 2020

Enclosures(s) Jamle R. Williamson, (Date Mailed)
District Director

oe Emily J. Nelson, Esq. Marc A. Weinberg, Esq.
Senior Counsel, Labor & Employment SAFFREN WEINBERG
WHOLE FOODS MARKET 1500 J.F.K. Boulevard
828 W 6th Street Suite 1030
Suite 200 Philadelphia, PA 19102

Austin, TX 78703
Case 2:20-cv-02869 Document1 Filed 06/16/20 Page 17 of 17

Enclosure with EEOC
Form 164 (11/16)

INFORMATION RELATED TO FILING SuIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
If you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS __ --

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, itis prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

 

Your lawsuit may-be filed-in U.S. District Court or a-State court of competent jurisdiction. (Usually, the apprepriate.- -... -

State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal! strategy decisions for you.

PRIVATE SulT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible, For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title Vil, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE,
